DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s RCE with arguments/remarks filed 06/14/2022. Claim 1 have been amended and no claims have been newly added.
 Accordingly, claims 1-96 are pending of which claims 1-36 are being examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/14/2022 has been entered.
 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/21/2022, 05/08/2022, and 05/27/2022 and have been considered by the examiner.

Response to Arguments
Applicant's arguments, pages 40-43, filed 06/14/2022 with respect to 35 U.S.C. 103 have been fully considered but they are not persuasive. In page 41 of the applicant’s arguments, the applicant discloses that “an ID node associated with a shipping location is not a second mobile master node associated with a different autonomous transport vehicle” as required by claim 1. However, the examiner brought in Para. 0549 of Skaaksrud that discloses “the master node responsibility transfers to or is otherwise handed off to courier node 110b, which now acts as a master node actively connected and associated with ID node 120a.” The node associated with a shipping location can act as a master node. For example, see Fig. 17 and Para. 0575, “With reference to FIG. 17, the exemplary system generally comprises an ID node (such as node 120a), a plurality of master nodes (such as nodes 110a-110h), and a server (such as server 100). The ID node is registered to the item (such as package 130) being shipped. Each of the master nodes are predicted to be located at a different part of an anticipated transit route for the item as the item is shipped from an origin point to a designation point of the anticipated transit route.” Each of the master nodes represent anticipated transit locations that the item will be transferred to make it to the destination, and therefore, each master node acts as a handout from one node to another (see Para. 0541 and Fig. 17). It is clear that Skaaksrud discloses handing out a package from one master node to another, wherein the master node represents different hand-off entities. While Skaaksrud suggests that the handoff can happen with several different shipping entity master nodes such as courier node 110b, vehicle node 110c, facility node 110d, ULD node 110e, facility node 110f, delivery vehicle node 110g, and courier node 110h (See Para. 0947), Skaaksrud does not specifically state that the handoff is from one autonomous vehicle to another. Therefore, the examiner brought in Liang as a secondary reference to teach an autonomous vehicle transferring a package to another autonomous vehicle (See Fig. 3), which would create a more robust system by having the drop off be another autonomous vehicle, instead of a drop-off at a facility or to a courier which would enable efficient routing and delivery of packages.
Furthermore, Page 42-43 of the remarks filed 06/14/2022 point out that Liang does not disclose being able to identify a particular autonomous vehicle as authorized to participate in another leg of a multi-leg delivery operation for a package and detecting a signal from another autonomous vehicle that has been authorized to participate in a second leg of a multi-leg logistics operation. However, Skaaksrud discloses a second of the node-enabled devices being authorized to participate with the first node (See Fig. 23 and Para. 0330-0334, the second of the node-enabled device is authorized to participate with the first node.). Liang was merely brought in as a second reference to teach that the second of the node-enabled devices can also be an autonomous vehicle, such that the transfer can happen from one autonomous vehicle to another. The participating authorization between node to node is disclosed by Skaaksrud (See at least Fig. 23). Furthermore, the applicant discloses that Liang does not teach detecting a signal from another autonomous vehicle. The same rational applies, since Skaaksrud discloses detecting a signal from another node, wherein the other node is not specifically an autonomous vehicle. The teachings of Liang teaches that this other node can also be an autonomous vehicle. Therefore, the 35 U.S.C. 103 rejection of claims 1-36 remains.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-36 are rejected under 35 U.S.C. 103 as being unpatentable over Skaaksrud US20150153175A1 in view of LIANG et al. US20180330319A1 (henceforth Liang)

Regarding claim 1,
Skaaksrud discloses:
A method for navigating to a designated shipping location as part of a multi-leg logistics operation using a plurality of nodes in a wireless node network (see Fig. 2, para 012), a server in the network(see Fig. 2, server 100), and a plurality of node-enabled autonomous transport vehicles in the network (para 0012, “by autonomous transport vehicle”)
comprising: detecting, by a first mobile master node of the plurality of nodes, a signal broadcast from a second mobile master node of the plurality of nodes, (para 0012, “the mobile master node associated with the autonomous transport vehicle detecting a signal broadcast from the ID node associated with the shipping location”. Further see Para. 0136, “ID node 120a is typically a low cost device that may be easily placed into a package, be integrated as part of packaging, or otherwise associated with an item to be tracked and located, such as package 130, a person, or object (e.g., vehicle, etc.)” ), wherein the first mobile master node is associated with a first of the node-enabled autonomous transport vehicles (para 0012) and the second mobile master node is associated with a second node-enabled device (See Fig. 17, “Drop node 110a, Courier Node 110b, and Vehicle Node 110c,” and para 0549, “At the drop node 110a, a courier may pick-up the package 130 and ID node 120a. The courier has a courier node 110b, which knows the tracking number and associated ID node 120a at time of pickup, or looks up the ID node 120a MAC address based on a captured tracking number (part of information broadcast or advertised by ID node 110a. Basically, the master node responsibility transfers to or is otherwise handed off to courier node 110b, which now acts as a master node actively connected and associated with ID node 120a.”),wherein the second of the node-enabled device being identified by the first mobile master node as authorized to participate in a second leg of the multi-logistics operation, first mobile master node identifies that the second of the node-enabled devices being authorized to participate in a second leg of the multi-leg logistics operation (See Fig. 23 and Para. 0330-0334, the second of the node-enabled device is authorized to participate with the first node. Further see Para. 0334, “ In an embodiment, the method 2300 may also comprise having the second node gaining responsibility for a task after the second node is associated with the first node when responsibility for the task was previously with the first node.”, which reads on the second of the node-enabled device being authorized to participate in a second leg of the operation. Further see Fig. 17, which represents the several legs of the multi-leg logistics operation.)
instructing, by the first mobile master node, the second mobile master node to alter a power level of the signal broadcast from the second mobile master node; identifying, by the first mobile master node, the signal broadcast from the second mobile master node with the altered power level; determining, by the first mobile master node, a direction of the second mobile master node relative to the first mobile master node based upon the detected signal from the second mobile master node with the altered power level;  (See Fig. 17 and para 0014) 
navigating, by the first mobile master node, to the second mobile master node associated with the second of the node-enabled device based upon the determined direction of the second mobile master node relative to the first mobile master node; (See Fig. 17 and para 0014)
 transferring at least one item as payload from the first of the node-enabled autonomous transport vehicles to the second of the node-enabled device at a waypoint location of the second of the node-enabled device to begin the second leg of the multi-leg logistics operation; (See Fig. 17 and para 0541, “Hand-off of the package 130 and ID node are managed and coordinated with master nodes (such as master nodes 110a-110h), which are managed by server 100, along the anticipated shipment path.” (i.e. at a waypoint location)). Further see Fig. 17, which represent the several legs of the multi-leg logistics operation.)

Skaaksrud does not specifically state wherein the second mobile master node is associated with a second of the autonomous transport vehicles.
However, Liang teaches:
the second mobile master node is associated with a second of the autonomous transport vehicles
(See Fig. 3 and para 0027)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Liang into the invention of Skaaksrud to include the second mobile master node is associated with a second of the autonomous transport vehicle since including a second autonomous transport vehicle as a shipping location would create a more robust system, since having any designated shipping location (i.e. such as another autonomous vehicle) would enable efficient routing and delivery of packages transported by autonomous vehicles (para 0001, Liang). Additionally, the claimed invention is merely a combination of old, well known elements such as autonomous package deliveries and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Office Note: It is the Office's stance that duplicating steps, without any explanation of any well-known benefit or a new and unexpected result is a mere design choice. As claimed, the autonomous transport vehicle navigates to another autonomous transport vehicle using a first and a second mobile master node, wherein the direction is determined based on a detected signal (i.e. with an altered power level) from the second mobile master node. After the payload is transferred to the second autonomous transport vehicle, then the process of altering the power level to find the direction to another location (i.e. the shipping location) is executed again. The steps of altering the power level to find the direction to another location is a mere design choice, since the same steps are executed again (i.e. duplicated) in order to navigate to that location. Duplicating steps without reciting a new and unexpected result would be an obvious design choice and involves only routine skill in the art. Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of duplicating steps would have been obvious and the design choice would have produced predictable results.

	Regarding claim 2,
	Skaaksrud discloses
wherein the step of transferring the at least one item as payload comprises transferring a payload container as the payload from the first of the node-enabled autonomous transport vehicles to the second of the node-enabled devices at a waypoint location of the second of the node-enabled device, the payload container maintaining the at least one item
(See Fig. 17, package 130 represents a payload container (i.e. it contains an item) wherein the package is transferred at a waypoint location (para 1277, “a waypoint (e.g., a pickup point, a drop-off point, or a delivery point) along an anticipated transit route for a packaged item”).)

Skaaksrud does not specifically state wherein the second mobile master node is associated with a second of the autonomous transport vehicles.
However, Liang teaches:
the second mobile master node is associated with a second of the autonomous transport vehicles
(See Fig. 3 and para 0027)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Liang into the invention of Skaaksrud to include the second mobile master node is associated with a second of the autonomous transport vehicle since including a second autonomous transport vehicle as a shipping location would create a more robust system, since having any designated shipping location (i.e. such as another autonomous vehicle) would enable efficient routing and delivery of packages transported by autonomous vehicles (para 0001, Liang). Additionally, the claimed invention is merely a combination of old, well known elements such as autonomous package deliveries and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

	Regarding claim 3,
	Skaaksrud discloses:
comprising the step of initiating, by the second mobile master node, an offload operation of the at least one item as the payload at the designated shipping location using an object manipulating system on the second of the node- enabled devices.
(Packages are loaded using robotic arm 6905 (see Fig. 69A) “to place and remove a package from within the package payload storage 6720 of vehicle 6700”)

Skaaksrud does not specifically state wherein the second mobile master node is associated with a second of the autonomous transport vehicles.
However, Liang teaches:
the second mobile master node is associated with a second of the autonomous transport vehicles
(See Fig. 3 and para 0027)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Liang into the invention of Skaaksrud to include the second mobile master node is associated with a second of the autonomous transport vehicle since including a second autonomous transport vehicle as a shipping location would create a more robust system, since having any designated shipping location (i.e. such as another autonomous vehicle) would enable efficient routing and delivery of packages transported by autonomous vehicles (para 0001, Liang). Additionally, the claimed invention is merely a combination of old, well known elements such as autonomous package deliveries and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.


	Regarding claim 4,
	Skaaksrud discloses:
wherein the designated shipping location is in the courier transport vehicle.
(See Fig. 69A)

Regarding claim 5,
	Skaaksrud discloses:
wherein the designated shipping location is at a delivery address for the at least one item.
(See Fig. 69B and para 1324, “at a transaction location”.)

Regarding claim 6,
	Skaaksrud  discloses:
wherein the offload operation of the at least one item as the payload at the designated shipping location comprises initiating, by the second mobile master node, the offload operation of a payload container maintaining the at least one item as the payload at the designated shipping location using an object manipulating system on the second of the node-enabled devices to obtain and move the payload container.
(Packages are unloaded using robotic arm 6905 (see Fig. 69A) “to place and remove a package from within the package payload storage 6720 of vehicle 6700” at the transaction location)

Skaaksrud does not specifically state wherein the second mobile master node is associated with a second of the autonomous transport vehicles.
However, Liang teaches:
the second mobile master node is associated with a second of the autonomous transport vehicles
(See Fig. 3 and para 0027)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Liang into the invention of Skaaksrud to include the second mobile master node is associated with a second of the autonomous transport vehicle since including a second autonomous transport vehicle as a shipping location would create a more robust system, since having any designated shipping location (i.e. such as another autonomous vehicle) would enable efficient routing and delivery of packages transported by autonomous vehicles (para 0001, Liang). Additionally, the claimed invention is merely a combination of old, well known elements such as autonomous package deliveries and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Regarding claim 7,
	Skaaksrud discloses:
the step of initiating, by the first mobile master node, a loading operation of the at least one item as the payload at a pickup location using an object manipulating system on the first of the node-enabled autonomous transport vehicles.
(Packages are loaded using robotic arm 6905 (see Fig. 69A) “to place and remove a package from within the package payload storage 6720 of vehicle 6700”)

Regarding claim 8,
	Skaaksrud discloses:
wherein the pickup location is in the courier transport vehicle.
(See Fig. 69A)

Regarding claim 9,
	Skaaksrud discloses:
wherein the pickup location is at a pickup address for the at least one item.
(See Fig. 69B and para 1324, “at a transaction location”.)

Regarding claim 10,
	Skaaksrud discloses:
wherein the loading operation of the at least one item as the payload at the pickup location comprises initiating, by the first mobile master node, a loading operation of a payload container maintaining the at least one item as the payload at the pickup location using an object manipulating system on the first of the node- enabled autonomous transport vehicles to obtain and move the payload container.
(Packages are unloaded using robotic arm 6905 (see Fig. 69A) “to place and remove a package from within the package payload storage 6720 of vehicle 6700” at the transaction location)

Regarding claims 11,
Skaaksrud discloses a first and a second mobile master node (see Fig. 2), wherein the first mobile master node controls the movement of the first of the node-enabled autonomous transport vehicle (see para 0012).

Skaaksrud does not specifically disclose the steps of detecting the second of the node-enabled autonomous transport vehicles by a proximity sensor on the first of the node-enabled autonomous transport vehicles, as the first of the node-enabled autonomous transport vehicles navigates towards and approaches the second of the node-enabled autonomous transport vehicles; causing, by the first mobile master node, a transfer alignment configuration of the first of the node-enabled autonomous transport vehicle and the second of the node-enabled autonomous transport vehicles as the first mobile master node controls movement of the first of the node-enabled autonomous transport vehicles; and -4-U.S. Application Serial No. 16/351,681 Attorney Docket No. 30006-0109US01 Response to Restriction Requirment initiating, by the first mobile master node, transfer of the at least one item from the first of the node-enabled autonomous transport vehicles to the second of the node-enabled autonomous transport vehicles while the first of the node-enabled autonomous transport vehicles and the second of the node-enabled autonomous transport vehicles are in the transfer alignment configuration.
However, Liang teaches:
wherein the step of transferring comprises: detecting the second autonomous transport vehicles by a proximity sensor on the first of the autonomous transport vehicles, as the first of the autonomous transport vehicles navigates towards and approaches the second autonomous transport vehicles; causing, a transfer alignment configuration of the first of the autonomous transport vehicle and the second of the autonomous transport vehicles as the first mobile master node controls movement of the first of the autonomous transport vehicles; and -4-U.S. Application Serial No. 16/351,681 Attorney Docket No. 30006-0109US01 Response to Restriction Requirment initiating, by the first mobile master node, transfer of the at least one item from the first of the transport vehicles to the second of the autonomous transport vehicles while the first of the autonomous transport vehicles and the second of the autonomous transport vehicles are in the transfer alignment configuration.
(See Fig. 3 and para 0027)

Furthermore, Skaaksrud does not specifically state wherein the second mobile master node is associated with a second of the autonomous transport vehicles.
However, Liang teaches:
the second mobile master node is associated with a second of the autonomous transport vehicles
(See Fig. 3 and para 0027)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Liang into the invention of Skaaksrud to include the second mobile master node is associated with a second of the autonomous transport vehicle since including a second autonomous transport vehicle as a shipping location would create a more robust system, since having any designated shipping location (i.e. such as another autonomous vehicle) would enable efficient routing and delivery of packages transported by autonomous vehicles (para 0001, Liang). Additionally, the claimed invention is merely a combination of old, well known elements such as autonomous package deliveries and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Regarding claims 12,
Skaaksrud discloses a first and a second mobile master node (see Fig. 2), wherein the first mobile master node controls the movement of the first of the node-enabled autonomous transport vehicle (see para 0012).

Skaaksrud does not specifically disclose wherein the step of causing the transfer alignment configuration of the first of the node-enabled autonomous transport vehicle and the second of the node-enabled autonomous transport vehicles comprises the first mobile master node aligning a first docking interface disposed on the first of the node-enabled autonomous transport vehicles with a second docking interface disposed on the second of the node-enabled autonomous transport vehicles as the first mobile master node controls movement of the first of the node-enabled autonomous transport vehicles.
However, Liang teaches:
wherein the step of causing the transfer alignment configuration of the first autonomous transport vehicle and the second autonomous transport vehicles comprises the first mobile master node aligning a first docking interface disposed on the first of the autonomous transport vehicles with a second docking interface disposed on the second autonomous transport vehicles as the first mobile master node controls movement of the first of the autonomous transport vehicles.
(See Fig. 3 and para 0027. Since both vehicles are aligned to transfer the packages, then the first and second docking interfaces on the respective first and second autonomous vehicle are also aligned.)

Furthermore, Skaaksrud does not specifically state wherein the second mobile master node is associated with a second of the autonomous transport vehicles.
However, Liang teaches:
the second mobile master node is associated with a second of the autonomous transport vehicles
(See Fig. 3 and para 0027)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Liang into the invention of Skaaksrud to include the second mobile master node is associated with a second of the autonomous transport vehicle since including a second autonomous transport vehicle as a shipping location would create a more robust system, since having any designated shipping location (i.e. such as another autonomous vehicle) would enable efficient routing and delivery of packages transported by autonomous vehicles (para 0001, Liang). Additionally, the claimed invention is merely a combination of old, well known elements such as autonomous package deliveries and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Regarding claims 13,
Skaaksrud discloses a first and a second mobile master node (see Fig. 2), wherein the first mobile master node controls the movement of the first of the node-enabled autonomous transport vehicle (see para 0012).

Skaaksrud does not specifically disclose wherein the step of causing the transfer alignment configuration of the first of the node-enabled autonomous transport vehicle and the second of the node-enabled autonomous transport vehicles comprises: aligning, by the first mobile master node, a first docking interface disposed on the first of the node-enabled autonomous transport vehicles with a second docking interface disposed on the second of the node-enabled autonomous transport vehicles as the first mobile master node controls movement of the first of the node-enabled autonomous transport vehicles; and securing the first docking interface to the second docking interface to create the transfer alignment orientation.
However, Liang teaches:
wherein the step of causing the transfer alignment configuration of the first of the autonomous transport vehicle and the second of the autonomous transport vehicles comprises: aligning, by the first mobile master node, a first docking interface disposed on the first of the autonomous transport vehicles with a second docking interface disposed on the second of the autonomous transport vehicles as the first mobile master node controls movement of the first of the autonomous transport vehicles; and securing the first docking interface to the second docking interface to create the transfer alignment orientation.
(See Fig. 3 and para 0027.)

Furthermore, Skaaksrud does not specifically state wherein the second mobile master node is associated with a second of the autonomous transport vehicles.
However, Liang teaches:
the second mobile master node is associated with a second of the autonomous transport vehicles
(See Fig. 3 and para 0027)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Liang into the invention of Skaaksrud to include the second mobile master node is associated with a second of the autonomous transport vehicle since including a second autonomous transport vehicle as a shipping location would create a more robust system, since having any designated shipping location (i.e. such as another autonomous vehicle) would enable efficient routing and delivery of packages transported by autonomous vehicles (para 0001, Liang). Additionally, the claimed invention is merely a combination of old, well known elements such as autonomous package deliveries and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Regarding claims 14,
Skaaksrud discloses a first and a second mobile master node (see Fig. 2), wherein the first mobile master node controls the movement of the first of the node-enabled autonomous transport vehicle (see para 0012).

Skaaksrud does not specifically disclose wherein the initiating step comprises: deploying, by the first mobile master node, an object manipulation system on the first of the node-enabled autonomous transport vehicles to initiate control of the at least one item while on the first of the node-enabled autonomous transport vehicles; and moving, by the first mobile master node, the at least one item from the first of the node-enabled autonomous transport vehicles to the second of the node-enabled autonomous -5-U.S. Application Serial No. 16/351,681 Attorney Docket No. 30006-0109US01 Response to Restriction Requirment transport vehicles using the object manipulation system on the first of the node-enabled autonomous transport vehicles. 
However, Liang teaches:
deploying, by the first mobile master node, an object manipulation system on the first of the autonomous transport vehicles to initiate control of the at least one item while on the first of the autonomous transport vehicles; and moving, by the first mobile master node, the at least one item from the first of the autonomous transport vehicles to the second of the autonomous transport vehicles using the object manipulation system on the first of the autonomous transport vehicles. 
(See Fig. 3 and para 0027. Autonomous vehicle 30 uses a robotic arm 31 to control and move an item 38 to a second autonomous vehicle 40.)

Furthermore, Skaaksrud does not specifically state wherein the second mobile master node is associated with a second of the autonomous transport vehicles.
However, Liang teaches:
the second mobile master node is associated with a second of the autonomous transport vehicles
(See Fig. 3 and para 0027)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Liang into the invention of Skaaksrud to include the second mobile master node is associated with a second of the autonomous transport vehicle since including a second autonomous transport vehicle as a shipping location would create a more robust system, since having any designated shipping location (i.e. such as another autonomous vehicle) would enable efficient routing and delivery of packages transported by autonomous vehicles (para 0001, Liang). Additionally, the claimed invention is merely a combination of old, well known elements such as autonomous package deliveries and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Regarding claim 15,
Skaaksrud discloses a first and a second mobile master node (see Fig. 2), wherein the first mobile master node controls the movement of the first of the node-enabled autonomous transport vehicle (see para 0012).

Skaaksrud does not specifically disclose wherein the step of transferring comprises: detecting the first of the node-enabled autonomous transport vehicles by a proximity sensor on the second of the node-enabled autonomous transport vehicles, as the first of the node-enabled autonomous transport vehicles navigates towards and approaches the second of the node-enabled autonomous transport vehicles; causing, by the second mobile master node, a transfer alignment configuration of the first of the node-enabled autonomous transport vehicle and the second of the node-enabled autonomous transport vehicles as the second mobile master node controls movement of the second of the node-enabled autonomous transport vehicles relative to the first of the node- enabled autonomous transport vehicles; and initiating, by the second mobile master node, transfer of the at least one item from the first of the node-enabled autonomous transport vehicles to the second of the node-enabled autonomous transport vehicles while the first of the node-enabled autonomous transport vehicle and the second of the node-enabled autonomous transport vehicles are in the transfer alignment configuration.
However, Liang teaches:
wherein the step of transferring comprises: detecting the first of the =autonomous transport vehicles by a proximity sensor on the second of the =autonomous transport vehicles, as the first of the  autonomous transport vehicles navigates towards and approaches the second of the autonomous transport vehicles; causing, by the second mobile master node, a transfer alignment configuration of the first of the autonomous transport vehicle and the second of the autonomous transport vehicles as the second mobile master node controls movement of the second of the autonomous transport vehicles relative to the first of the autonomous transport vehicles; and initiating, by the second mobile master node, transfer of the at least one item from the first of the autonomous transport vehicles to the second of the autonomous transport vehicles while the first of the autonomous transport vehicle and the second of the autonomous transport vehicles are in the transfer alignment configuration.
(See Fig. 3 and para 0027)

Furthermore, Skaaksrud does not specifically state wherein the second mobile master node is associated with a second of the autonomous transport vehicles.
However, Liang teaches:
the second mobile master node is associated with a second of the autonomous transport vehicles
(See Fig. 3 and para 0027)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Liang into the invention of Skaaksrud to include the second mobile master node is associated with a second of the autonomous transport vehicle since including a second autonomous transport vehicle as a shipping location would create a more robust system, since having any designated shipping location (i.e. such as another autonomous vehicle) would enable efficient routing and delivery of packages transported by autonomous vehicles (para 0001, Liang). Additionally, the claimed invention is merely a combination of old, well known elements such as autonomous package deliveries and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Regarding claim 16,
Skaaksrud discloses a first and a second mobile master node (see Fig. 2), wherein the first mobile master node controls the movement of the first of the node-enabled autonomous transport vehicle (see para 0012).
Skaaksrud does not specifically disclose wherein the step of causing the transfer alignment configuration of the first of the node-enabled autonomous transport vehicle and the second of the node-enabled autonomous transport vehicles comprises the second mobile master node aligning a second docking interface disposed on the second of the node-enabled autonomous transport vehicles with a first docking interface disposed on the first of the node- enabled autonomous transport vehicles as the second mobile master node controls movement of the second of the node-enabled autonomous transport vehicles relative to the first of the node-enabled autonomous transport vehicles.
	However, Liang teaches:
wherein the step of causing the transfer alignment configuration of the first of the autonomous transport vehicle and the second of the autonomous transport vehicles comprises the second mobile master node aligning a second docking interface disposed on the second of the autonomous transport vehicles with a first docking interface disposed on the first of the autonomous transport vehicles as the second mobile master node controls movement of the second of the autonomous transport vehicles relative to the first of the autonomous transport vehicles.
(See Fig. 3 and para 0027. Since both vehicles are aligned to transfer the packages, then the first and second docking interfaces on the respective first and second autonomous vehicle are also aligned.)

Furthermore, Skaaksrud does not specifically state wherein the second mobile master node is associated with a second of the autonomous transport vehicles.
However, Liang teaches:
the second mobile master node is associated with a second of the autonomous transport vehicles
(See Fig. 3 and para 0027)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Liang into the invention of Skaaksrud to include the second mobile master node is associated with a second of the autonomous transport vehicle since including a second autonomous transport vehicle as a shipping location would create a more robust system, since having any designated shipping location (i.e. such as another autonomous vehicle) would enable efficient routing and delivery of packages transported by autonomous vehicles (para 0001, Liang). Additionally, the claimed invention is merely a combination of old, well known elements such as autonomous package deliveries and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Regarding claim 17,
Skaaksrud discloses a first and a second mobile master node (see Fig. 2), wherein the first mobile master node controls the movement of the first of the node-enabled autonomous transport vehicle (see para 0012).

Skaaksrud does not specifically disclose wherein the step of causing the transfer alignment configuration of the first of the node-enabled autonomous transport vehicle and the second of the node-enabled autonomous transport vehicles comprises: aligning, by the second mobile master node, a second docking interface disposed on the second of the node-enabled autonomous transport vehicles with a first docking interface disposed on the first of the node-enabled autonomous transport vehicles as the second mobile master node controls movement of the second of the node-enabled autonomous transport vehicles relative to the first of the node-enabled autonomous transport vehicles; and securing the second docking interface to the first docking interface to create the transfer alignment orientation.
	However, Liang teaches:
wherein the step of causing the transfer alignment configuration of the first of the autonomous transport vehicle and the second of the autonomous transport vehicles comprises: aligning, by the second mobile master node, a second docking interface disposed on the second of the autonomous transport vehicles with a first docking interface disposed on the first of the autonomous transport vehicles as the second mobile master node controls movement of the second of the autonomous transport vehicles relative to the first of the autonomous transport vehicles; and securing the second docking interface to the first docking interface to create the transfer alignment orientation.
(See Fig. 3 and para 0027.)

Furthermore, Skaaksrud does not specifically state wherein the second mobile master node is associated with a second of the autonomous transport vehicles.
However, Liang teaches:
the second mobile master node is associated with a second of the autonomous transport vehicles
(See Fig. 3 and para 0027)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Liang into the invention of Skaaksrud to include the second mobile master node is associated with a second of the autonomous transport vehicle since including a second autonomous transport vehicle as a shipping location would create a more robust system, since having any designated shipping location (i.e. such as another autonomous vehicle) would enable efficient routing and delivery of packages transported by autonomous vehicles (para 0001, Liang). Additionally, the claimed invention is merely a combination of old, well known elements such as autonomous package deliveries and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Regarding claim 18,
Skaaksrud discloses a first and a second mobile master node (see Fig. 2), wherein the first mobile master node controls the movement of the first of the node-enabled autonomous transport vehicle (see para 0012).

Skaaksrud does not specifically disclose wherein the initiating step comprises: deploying, by the second mobile master node, an object manipulation system on the second of the node-enabled autonomous transport vehicles to initiate control of the at least one item while on the first of the node-enabled autonomous transport vehicles; and moving, by the second mobile master node, the at least one item from the first of the node-enabled autonomous transport vehicles to the second of the node-enabled autonomous transport vehicles using the object manipulation system on the second of the node-enabled autonomous transport vehicles.
	However, Liang teaches:
wherein the initiating step comprises: deploying, by the second mobile master node, an object manipulation system on the second of the autonomous transport vehicles to initiate control of the at least one item while on the first of the autonomous transport vehicles; and moving, by the second mobile master node, the at least one item from the first of the autonomous transport vehicles to the second of the autonomous transport vehicles using the object manipulation system on the second of the autonomous transport vehicles.
(See Fig. 3 and para 0027. Autonomous vehicle 40 uses a robotic arm 41 to control and move an item 38 from the first autonomous vehicle 30 to autonomous vehicle 40.)

Furthermore, Skaaksrud does not specifically state wherein the second mobile master node is associated with a second of the autonomous transport vehicles.
However, Liang teaches:
the second mobile master node is associated with a second of the autonomous transport vehicles
(See Fig. 3 and para 0027)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Liang into the invention of Skaaksrud to include the second mobile master node is associated with a second of the autonomous transport vehicle since including a second autonomous transport vehicle as a shipping location would create a more robust system, since having any designated shipping location (i.e. such as another autonomous vehicle) would enable efficient routing and delivery of packages transported by autonomous vehicles (para 0001, Liang). Additionally, the claimed invention is merely a combination of old, well known elements such as autonomous package deliveries and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Regarding claim 19,
Skaaksrud discloses a first and a second mobile master node (see Fig. 2), wherein the first mobile master node controls the movement of the first of the node-enabled autonomous transport vehicle (see para 0012).

Skaaksrud does not specifically disclose wherein the step of transferring comprises: navigating, by the first mobile master node, to the waypoint location of the second of the node-enabled autonomous transport vehicles; detecting the first of the node-enabled autonomous transport vehicles by a proximity sensor on the second of the node-enabled autonomous transport vehicles, as the first of the node-enabled autonomous transport vehicles navigates towards and approaches the second of the node-enabled autonomous transport vehicles; detecting the second of the node-enabled autonomous transport vehicles by a proximity sensor on the first of the node-enabled autonomous transport vehicles, as the first of -7-U.S. Application Serial No. 16/351,681 Attorney Docket No. 30006-0109US01 Response to Restriction Requirment the node-enabled autonomous transport vehicles navigates towards and approaches the second of the node-enabled autonomous transport vehicles; controlling, by the first mobile master node, a position of the first of the node-enabled autonomous transport vehicles by moving the first of the node-enabled autonomous transport vehicles into a first transfer position; controlling, by the second mobile master node, a position of the second of the node- enabled autonomous transport vehicles by moving the second of the node-enabled autonomous transport vehicles into a second transfer position; refining the relative alignment of the first transfer position and the second transfer position to cause the first of the node-enabled autonomous transport vehicles and the second of the node-enabled autonomous transport vehicles to be in a transfer alignment orientation; and moving the at least one item from the first of the node-enabled autonomous transport vehicles to the second of the node-enabled autonomous transport vehicles using a first object manipulation system on the first of the node-enabled autonomous transport vehicles and a second object manipulation system on the second of the node-enabled autonomous transport vehicles.
However, Liang teaches:
wherein the step of transferring comprises: navigating, by the first mobile master node, to the waypoint location of the second of the autonomous transport vehicles; detecting the first of the autonomous transport vehicles by a proximity sensor on the second of the autonomous transport vehicles, as the first of the autonomous transport vehicles navigates towards and approaches the second of the autonomous transport vehicles; detecting the second of the autonomous transport vehicles by a proximity sensor on the first of the autonomous transport vehicles, as the first of the autonomous transport vehicles navigates towards and approaches the second of the autonomous transport vehicles; controlling, by the first mobile master node, a position of the first of the autonomous transport vehicles by moving the first of the autonomous transport vehicles into a first transfer position; controlling, by the second mobile master node, a position of the second of the autonomous transport vehicles by moving the second of the  autonomous transport vehicles into a second transfer position; refining the relative alignment of the first transfer position and the second transfer position to cause the first of the autonomous transport vehicles and the second of the autonomous transport vehicles to be in a transfer alignment orientation; and moving the at least one item from the first of the autonomous transport vehicles to the second of the autonomous transport vehicles using a first object manipulation system on the first of the autonomous transport vehicles and a second object manipulation system on the second of the autonomous transport vehicles.
(See Fig. 3 and para 0027)

Furthermore, Skaaksrud does not specifically state wherein the second mobile master node is associated with a second of the autonomous transport vehicles.
However, Liang teaches:
the second mobile master node is associated with a second of the autonomous transport vehicles
(See Fig. 3 and para 0027)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Liang into the invention of Skaaksrud to include the second mobile master node is associated with a second of the autonomous transport vehicle since including a second autonomous transport vehicle as a shipping location would create a more robust system, since having any designated shipping location (i.e. such as another autonomous vehicle) would enable efficient routing and delivery of packages transported by autonomous vehicles (para 0001, Liang). Additionally, the claimed invention is merely a combination of old, well known elements such as autonomous package deliveries and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Regarding claim 20,
	Skaaksrud discloses:
wherein the step of navigating to the second mobile master node further comprises navigating, by the first mobile master node, to the second mobile master node as the power level of the signal broadcast from the second mobile master node is incrementally decreased over time as the first mobile master node approaches the second mobile master node; and wherein the step of navigating to the another node further comprises navigating, by the second mobile master node, to the another node as the power level of the signal broadcast from the another node is incrementally decreased over time and as the second mobile master node approaches the another node.
(See para 1297, “navigating to the ID node as the power level of the signal is incrementally decreased over time as the mobile master node approaches the ID node.”)
Regarding claim 21,
Skaaksrud discloses a first and a second mobile master node (see Fig. 2), wherein the first mobile master node controls the movement of the first of the node-enabled autonomous transport vehicle (see para 0012).
	Skaaksrud further discloses:
wherein the first mobile master node is associated with a control system of the first of the autonomous transport vehicles and the -8-U.S. Application Serial No. 16/351,681 Attorney Docket No. 30006-0109US01 Response to Restriction Requirment second mobile master node is associated with a control system of the second of the autonomous transport devices; wherein the step of navigating by the first mobile master node further comprises providing, by the first mobile master node, the determined direction of the second mobile master node relative to the first mobile master node to an input of the control system of the first of the autonomous transport vehicles; and wherein the step of navigating by the second mobile master node further comprises providing, by the second mobile master node, the determined direction of the another node relative to the second mobile master node to an input of the control system of the second of the autonomous transport devices.
(See Fig. 67A and para 1286, “mobile master node 6725 may detect that ID node 6735a has lowered its output signal to a lower power 6745b, which then allows mobile master node to determine a general direction of the ID node 6735a and move in that direction (e.g., provide the determined direction as an input to control system 6705, which controls movement and steering through propulsion system 6710 and steering system 6715)”.)

Furthermore, Skaaksrud does not specifically state wherein the second mobile master node is associated with a second of the autonomous transport vehicles.
However, Liang teaches:
the second mobile master node is associated with a second of the autonomous transport vehicles
(See Fig. 3 and para 0027)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Liang into the invention of Skaaksrud to include the second mobile master node is associated with a second of the autonomous transport vehicle since including a second autonomous transport vehicle as a shipping location would create a more robust system, since having any designated shipping location (i.e. such as another autonomous vehicle) would enable efficient routing and delivery of packages transported by autonomous vehicles (para 0001, Liang). Additionally, the claimed invention is merely a combination of old, well known elements such as autonomous package deliveries and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Regarding claim 22,
 Skaaksrud discloses a first and a second mobile master node (see Fig. 2), wherein the first mobile master node controls the movement of the first of the node-enabled autonomous transport vehicle (see para 0012).
	Skaaksrud further discloses:
 causing, by the first mobile master node, the first of the autonomous transport vehicles to stop moving when a current location of the first mobile master node is within a predetermined range of the second mobile master node; and causing, by the second mobile master node, the second of the autonomous transport vehicles to stop moving when a current location of the second mobile master node is within a predetermined range of the another node.
(See para 1298, “navigating may be accomplished when the mobile master node provides the determined direction to an input of the control system to cause the autonomous vehicle transport to stop moving when a current location of the mobile master node is within a predetermined range of the ID node”)

Furthermore, Skaaksrud does not specifically state wherein the second mobile master node is associated with a second of the autonomous transport vehicles.
However, Liang teaches:
the second mobile master node is associated with a second of the autonomous transport vehicles
(See Fig. 3 and para 0027)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Liang into the invention of Skaaksrud to include the second mobile master node is associated with a second of the autonomous transport vehicle since including a second autonomous transport vehicle as a shipping location would create a more robust system, since having any designated shipping location (i.e. such as another autonomous vehicle) would enable efficient routing and delivery of packages transported by autonomous vehicles (para 0001, Liang). Additionally, the claimed invention is merely a combination of old, well known elements such as autonomous package deliveries and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Regarding claim 23,
Skaaksrud discloses a first and a second mobile master node (see Fig. 2), wherein the first mobile master node controls the movement of the first of the node-enabled autonomous transport vehicle (see para 0012).
	Skaaksrud further discloses:
wherein the step of navigating by the first mobile master node further comprises: accessing first context data that relates to an operating environment of the second mobile master node; and navigating, by the first mobile master node, to the second mobile master node with reference to the accessed first context data as the power level of the signal broadcast from the second mobile master node is incrementally decreased over time and as the first mobile master node approaches the second mobile master node; and wherein the step of navigating by the second mobile master node further comprises accessing second context data that relates to an operating environment of the another node; and -9-U.S. Application Serial No. 16/351,681 Attorney Docket No. 30006-0109US01 Response to Restriction Requirment navigating, by the second mobile master node, to the another node with reference to the accessed second context data as the power level of the signal broadcast from the another node is incrementally decreased over time and as the second mobile master node approaches the another node.
(See para 1299-1300)

Furthermore, Skaaksrud does not specifically state wherein the second mobile master node is associated with a second of the autonomous transport vehicles.
However, Liang teaches:
the second mobile master node is associated with a second of the autonomous transport vehicles
(See Fig. 3 and para 0027)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Liang into the invention of Skaaksrud to include the second mobile master node is associated with a second of the autonomous transport vehicle since including a second autonomous transport vehicle as a shipping location would create a more robust system, since having any designated shipping location (i.e. such as another autonomous vehicle) would enable efficient routing and delivery of packages transported by autonomous vehicles (para 0001, Liang). Additionally, the claimed invention is merely a combination of old, well known elements such as autonomous package deliveries and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Regarding claim 24,
Skaaksrud discloses a first and a second mobile master node (see Fig. 2), wherein the first mobile master node controls the movement of the first of the node-enabled autonomous transport vehicle (see para 0012).
	Skaaksrud further discloses:
transmitting, by the first mobile master node to the server, an updated location of the first mobile master node as the first mobile master node approaches the second mobile master node; and transmitting, by the second mobile master node to the server, an updated location of the second mobile master node as the second mobile master node approaches the another node.
(See para 0878-0879)

Furthermore, Skaaksrud does not specifically state wherein the second mobile master node is associated with a second of the autonomous transport vehicles.
However, Liang teaches:
the second mobile master node is associated with a second of the autonomous transport vehicles
(See Fig. 3 and para 0027)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Liang into the invention of Skaaksrud to include the second mobile master node is associated with a second of the autonomous transport vehicle since including a second autonomous transport vehicle as a shipping location would create a more robust system, since having any designated shipping location (i.e. such as another autonomous vehicle) would enable efficient routing and delivery of packages transported by autonomous vehicles (para 0001, Liang). Additionally, the claimed invention is merely a combination of old, well known elements such as autonomous package deliveries and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Regarding claim 25,
Skaaksrud discloses a first and a second mobile master node (see Fig. 2), wherein the first mobile master node controls the movement of the first of the node-enabled autonomous transport vehicle (see para 0012).
	Skaaksrud further discloses:
wherein the updated location of the first mobile master node is determined using location circuitry on the first mobile master node and the updated location of the second mobile master node is determined using location circuitry on the second mobile master node.
(See para 1302, “location circuitry”)

Furthermore, Skaaksrud does not specifically state wherein the second mobile master node is associated with a second of the autonomous transport vehicles.
However, Liang teaches:
the second mobile master node is associated with a second of the autonomous transport vehicles
(See Fig. 3 and para 0027)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Liang into the invention of Skaaksrud to include the second mobile master node is associated with a second of the autonomous transport vehicle since including a second autonomous transport vehicle as a shipping location would create a more robust system, since having any designated shipping location (i.e. such as another autonomous vehicle) would enable efficient routing and delivery of packages transported by autonomous vehicles (para 0001, Liang). Additionally, the claimed invention is merely a combination of old, well known elements such as autonomous package deliveries and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Regarding claim 26,
Skaaksrud discloses a first and a second mobile master node (see Fig. 2), wherein the first mobile master node controls the movement of the first of the node-enabled autonomous transport vehicle (see para 0012).
	Skaaksrud further discloses:
wherein the first mobile master node is associated with a control system of the first of the autonomous transport vehicles and the second mobile master node is associated with a control system of the second of the autonomous transport vehicles; wherein the updated location of the first mobile master node is determined based at least in part upon a determined position from a first inertial navigation unit deployed on the first of the autonomous transport vehicles; and wherein the updated location of the second mobile master node is determined based at least in part upon a determined position from a second inertial navigation unit deployed on the second of the autonomous transport vehicles.
(See para 1284, “the control system may include an inertial navigation system (not separated shown in FIG. 67A)” and in para 1302, “the mobile master node may be associated with a control system of an autonomous vehicle transport, such that the updated location of the mobile master node is determined based at least in part upon a determined position from an inertial navigation unit deployed on the autonomous vehicle transport”)

Furthermore, Skaaksrud does not specifically state wherein the second mobile master node is associated with a second of the autonomous transport vehicles.
However, Liang teaches:
the second mobile master node is associated with a second of the autonomous transport vehicles
(See Fig. 3 and para 0027)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Liang into the invention of Skaaksrud to include the second mobile master node is associated with a second of the autonomous transport vehicle since including a second autonomous transport vehicle as a shipping location would create a more robust system, since having any designated shipping location (i.e. such as another autonomous vehicle) would enable efficient routing and delivery of packages transported by autonomous vehicles (para 0001, Liang). Additionally, the claimed invention is merely a combination of old, well known elements such as autonomous package deliveries and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Regarding claim 27,
	Skaaksrud discloses:
wherein the first of the node-enabled autonomous transport vehicles comprises a modular autonomous bot apparatus assembly having a modular mobility base propelling the modular autonomous bot apparatus assembly, a modular auxiliary power module providing power for the modular autonomous bot apparatus assembly, a modular cargo storage system configured to at least temporarily maintain the at least one item within the modular autonomous bot apparatus assembly, and a modular mobile autonomy control module as the first mobile master node that autonomously controls operation of the modular autonomous bot apparatus assembly.
(See Fig. 67A and para 1280)

Regarding claim 28,
Skaaksrud discloses a first and a second mobile master node (see Fig. 2), wherein the first mobile master node controls the movement of the first of the node-enabled autonomous transport vehicle (see para 0012).

Skaaksrud does not specifically state wherein the second of the node-enabled autonomous transport vehicles comprises a modular autonomous bot apparatus assembly having a modular mobility base propelling the modular autonomous bot apparatus assembly, a modular auxiliary power module providing power for the modular autonomous bot apparatus assembly, a modular cargo storage system configured to at least receive and temporarily maintain the at least one item within the modular autonomous bot apparatus assembly, and a modular mobile autonomy control module as the second mobile master node that autonomously controls operation of the modular autonomous bot apparatus assembly.
	However, Liang teaches:
wherein the second of the autonomous transport vehicles comprises a modular autonomous bot apparatus assembly having a modular mobility base propelling the modular autonomous bot apparatus assembly, a modular auxiliary power module providing power for the modular autonomous bot apparatus assembly, a modular cargo storage system configured to at least receive and temporarily maintain the at least one item within the modular autonomous bot apparatus assembly, and a modular mobile autonomy control module as the second mobile master node that autonomously controls operation of the modular autonomous bot apparatus assembly.
(See Fig. 2 and para 0021. The autonomous vehicle (i.e. an autonomous bot apparatus assembly having a mobility base) comprises a drive mechanism 28 (i.e. to propel the vehicle) with a power module 27 (i.e. auxiliary power module), and a package compartment 21 (i.e. a cargo storage system))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Liang into the invention of Skaaksrud to include the second mobile master node is associated with a second of the autonomous transport vehicle since including a second autonomous transport vehicle as a shipping location would create a more robust system, since having any designated shipping location (i.e. such as another autonomous vehicle) would enable efficient routing and delivery of packages transported by autonomous vehicles (para 0001, Liang). Additionally, the claimed invention is merely a combination of old, well known elements such as autonomous package deliveries and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Regarding claim 29,
Skaaksrud discloses a first and a second mobile master node (see Fig. 2), wherein the first mobile master node controls the movement of the first of the node-enabled autonomous transport vehicle (see para 0012).

Skaaksrud does not specifically state wherein the step of transferring comprises: detecting the second of the node-enabled autonomous transport vehicles by a proximity sensor on the first of the node-enabled autonomous transport vehicles, as the first of the node-enabled autonomous transport vehicles navigates towards and approaches the second of the node-enabled autonomous transport vehicles; causing, by the first mobile master node, a transfer alignment configuration of the first of the node-enabled autonomous transport vehicle and the second of the node-enabled autonomous transport vehicles as the first mobile master node controls movement of the first of the node-enabled autonomous transport vehicles and remotely controls movement of the second of the node-enabled autonomous transport vehicles through interaction with the second mobile master node; and -11-U.S. Application Serial No. 16/351,681 Attorney Docket No. 30006-0109US01 Response to Restriction Requirment initiating, by the first mobile master node, transfer of the at least one item from the first of the node-enabled autonomous transport vehicles to the second of the node-enabled autonomous transport vehicles while the first of the node-enabled autonomous transport vehicles and the second of the node-enabled autonomous transport vehicles are in the transfer alignment configuration.
However, Liang teaches:
wherein the step of transferring comprises: detecting the second of the autonomous transport vehicles by a proximity sensor on the first of the autonomous transport vehicles, as the first of the autonomous transport vehicles navigates towards and approaches the second of the autonomous transport vehicles; causing, by the first mobile master node, a transfer alignment configuration of the first of the autonomous transport vehicle and the second of the autonomous transport vehicles as the first mobile master node controls movement of the first of the autonomous transport vehicles and remotely controls movement of the second of the autonomous transport vehicles through interaction with the second mobile master node; and initiating, by the first mobile master node, transfer of the at least one item from the first of the autonomous transport vehicles to the second of the autonomous transport vehicles while the first of the autonomous transport vehicles and the second of the autonomous transport vehicles are in the transfer alignment configuration.
(See Fig. 3 and para 0027. Furthermore, the second autonomous transport vehicles is controlled remotely (see para 0023-0024).)

Furthermore, Skaaksrud does not specifically state wherein the second mobile master node is associated with a second of the autonomous transport vehicles.
However, Liang teaches:
the second mobile master node is associated with a second of the autonomous transport vehicles
(See Fig. 3 and para 0027)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Liang into the invention of Skaaksrud to include the second mobile master node is associated with a second of the autonomous transport vehicle since including a second autonomous transport vehicle as a shipping location would create a more robust system, since having any designated shipping location (i.e. such as another autonomous vehicle) would enable efficient routing and delivery of packages transported by autonomous vehicles (para 0001, Liang). Additionally, the claimed invention is merely a combination of old, well known elements such as autonomous package deliveries and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Regarding claim 30,
Skaaksrud discloses a first and a second mobile master node (see Fig. 2), wherein the first mobile master node controls the movement of the first of the node-enabled autonomous transport vehicle (see para 0012).

Skaaksrud does not specifically state wherein the step of causing the transfer alignment configuration of the first of the node-enabled autonomous transport vehicle and the second of the node-enabled autonomous transport vehicles comprises the first mobile master node aligning a first docking interface disposed on the first of the node-enabled autonomous transport vehicles with a second docking interface disposed on the second of the node-enabled autonomous transport vehicles as the first mobile master node controls movement of the first of the node-enabled autonomous transport vehicles and remotely controls movement of the second of the node-enabled autonomous transport vehicles through wireless interaction with the second mobile master node.
	However, Liang teaches:
wherein the step of causing the transfer alignment configuration of the first of the autonomous transport vehicle and the second of the autonomous transport vehicles comprises the first mobile master node aligning a first docking interface disposed on the first of the autonomous transport vehicles with a second docking interface disposed on the second of the autonomous transport vehicles as the first mobile master node controls movement of the first of the autonomous transport vehicles and remotely controls movement of the second of the autonomous transport vehicles through wireless interaction with the second mobile master node.
(See Fig. 3 and para 0027. Since both vehicles are aligned to transfer the packages, then the first and second docking interfaces on the respective first and second autonomous vehicle are also aligned. Furthermore, the second autonomous transport vehicles is controlled remotely (see para 0023-0024).)

Furthermore, Skaaksrud does not specifically state wherein the second mobile master node is associated with a second of the autonomous transport vehicles.
However, Liang teaches:
the second mobile master node is associated with a second of the autonomous transport vehicles
(See Fig. 3 and para 0027)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Liang into the invention of Skaaksrud to include the second mobile master node is associated with a second of the autonomous transport vehicle since including a second autonomous transport vehicle as a shipping location would create a more robust system, since having any designated shipping location (i.e. such as another autonomous vehicle) would enable efficient routing and delivery of packages transported by autonomous vehicles (para 0001, Liang). Additionally, the claimed invention is merely a combination of old, well known elements such as autonomous package deliveries and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Regarding claim 31,
Skaaksrud discloses a first and a second mobile master node (see Fig. 2), wherein the first mobile master node controls the movement of the first of the node-enabled autonomous transport vehicle (see para 0012).

Skaaksrud does not specifically state wherein the step of causing the transfer alignment configuration of the first of the node-enabled autonomous transport vehicle and the second of the node-enabled autonomous transport vehicles comprises: aligning, by the first mobile master node, a first docking interface disposed on the first of the node-enabled autonomous transport vehicles with a second docking interface disposed on the second of the node-enabled autonomous transport vehicles as the first mobile master node controls movement of the first of the node-enabled autonomous transport vehicles and remotely controls movement of the second of the node-enabled autonomous transport vehicles through wireless interaction with the second mobile master node; and securing the first docking interface to the second docking interface to create the transfer alignment orientation.
However, Liang teaches:
wherein the step of causing the transfer alignment configuration of the first of the autonomous transport vehicle and the second of the autonomous transport vehicles comprises: aligning, by the first mobile master node, a first docking interface disposed on the first of the autonomous transport vehicles with a second docking interface disposed on the second of the autonomous transport vehicles as the first mobile master node controls movement of the first of the autonomous transport vehicles and remotely controls movement of the second of the autonomous transport vehicles through wireless interaction with the second mobile master node; and securing the first docking interface to the second docking interface to create the transfer alignment orientation.
(See Fig. 3, para 0023-0024, and para 0027.)

Furthermore, Skaaksrud does not specifically state wherein the second mobile master node is associated with a second of the autonomous transport vehicles.
However, Liang teaches:
the second mobile master node is associated with a second of the autonomous transport vehicles
(See Fig. 3 and para 0027)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Liang into the invention of Skaaksrud to include the second mobile master node is associated with a second of the autonomous transport vehicle since including a second autonomous transport vehicle as a shipping location would create a more robust system, since having any designated shipping location (i.e. such as another autonomous vehicle) would enable efficient routing and delivery of packages transported by autonomous vehicles (para 0001, Liang). Additionally, the claimed invention is merely a combination of old, well known elements such as autonomous package deliveries and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Regarding claim 32,
Skaaksrud discloses a first and a second mobile master node (see Fig. 2), wherein the first mobile master node controls the movement of the first of the node-enabled autonomous transport vehicle (see para 0012).

Skaaksrud does not specifically state wherein the initiating step comprises: -12-U.S. Application Serial No. 16/351,681 Attorney Docket No. 30006-0109US01 Response to Restriction Requirment deploying, by the first mobile master node, an object manipulation system on the first of the node-enabled autonomous transport vehicles to initiate control of the at least one item while on the first of the node-enabled autonomous transport vehicles; and moving, by the first mobile master node, the at least one item from the first of the node-enabled autonomous transport vehicles to the second of the node-enabled autonomous transport vehicles using the object manipulation system on the first of the node-enabled autonomous transport vehicles
However, Liang teaches:
wherein the initiating step comprises: -12-U.S. Application Serial No. 16/351,681 Attorney Docket No. 30006-0109US01 Response to Restriction Requirment deploying, by the first mobile master node, an object manipulation system on the first of the autonomous transport vehicles to initiate control of the at least one item while on the first of the autonomous transport vehicles; and moving, by the first mobile master node, the at least one item from the first of the autonomous transport vehicles to the second of the autonomous transport vehicles using the object manipulation system on the first of the autonomous transport vehicles
(See Fig. 3 and para 0027. Autonomous vehicle 30 uses a robotic arm 31 to control and move an item 38 to a second autonomous vehicle 40.)

Furthermore, Skaaksrud does not specifically state wherein the second mobile master node is associated with a second of the autonomous transport vehicles.
However, Liang teaches:
the second mobile master node is associated with a second of the autonomous transport vehicles
(See Fig. 3 and para 0027)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Liang into the invention of Skaaksrud to include the second mobile master node is associated with a second of the autonomous transport vehicle since including a second autonomous transport vehicle as a shipping location would create a more robust system, since having any designated shipping location (i.e. such as another autonomous vehicle) would enable efficient routing and delivery of packages transported by autonomous vehicles (para 0001, Liang). Additionally, the claimed invention is merely a combination of old, well known elements such as autonomous package deliveries and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Regarding claim 33,
Skaaksrud discloses a first and a second mobile master node (see Fig. 2), wherein the first mobile master node controls the movement of the first of the node-enabled autonomous transport vehicle (see para 0012).

Skaaksrud does not specifically state detecting the first of the node-enabled autonomous transport vehicles by a proximity sensor on the second of the node-enabled autonomous transport vehicles, as the second of the node-enabled autonomous transport vehicles navigates towards and approaches the first of the node-enabled autonomous transport vehicles; causing, by the second mobile master node, a transfer alignment configuration of the first of the node-enabled autonomous transport vehicle and the second of the node-enabled autonomous transport vehicles as the second mobile master node controls movement of the second of the node-enabled autonomous transport vehicles and remotely controls movement of the first of the node-enabled autonomous transport vehicles through interaction with the first mobile master node; and initiating, by the second mobile master node, transfer of the at least one item from the first of the node-enabled autonomous transport vehicles to the second of the node-enabled autonomous transport vehicles while the first of the node-enabled autonomous transport vehicles and the second of the node-enabled autonomous transport vehicles are in the transfer alignment configuration.
However, Liang teaches:
detecting the first of the autonomous transport vehicles by a proximity sensor on the second of the autonomous transport vehicles, as the second of the autonomous transport vehicles navigates towards and approaches the first of the autonomous transport vehicles; causing, by the second mobile master node, a transfer alignment configuration of the first of the autonomous transport vehicle and the second of the autonomous transport vehicles as the second mobile master node controls movement of the second of the autonomous transport vehicles and remotely controls movement of the first of the autonomous transport vehicles through interaction with the first mobile master node; and initiating, by the second mobile master node, transfer of the at least one item from the first of the autonomous transport vehicles to the second of the autonomous transport vehicles while the first of the autonomous transport vehicles and the second of the autonomous transport vehicles are in the transfer alignment configuration.
(See Fig. 3 and para 0027. Furthermore, the first autonomous transport vehicles is controlled remotely (see para 0023-0024).)

Furthermore, Skaaksrud does not specifically state wherein the second mobile master node is associated with a second of the autonomous transport vehicles.
However, Liang teaches:
the second mobile master node is associated with a second of the autonomous transport vehicles
(See Fig. 3 and para 0027)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Liang into the invention of Skaaksrud to include the second mobile master node is associated with a second of the autonomous transport vehicle since including a second autonomous transport vehicle as a shipping location would create a more robust system, since having any designated shipping location (i.e. such as another autonomous vehicle) would enable efficient routing and delivery of packages transported by autonomous vehicles (para 0001, Liang). Additionally, the claimed invention is merely a combination of old, well known elements such as autonomous package deliveries and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Regarding claim 34,
Skaaksrud discloses a first and a second mobile master node (see Fig. 2), wherein the first mobile master node controls the movement of the first of the node-enabled autonomous transport vehicle (see para 0012).

Skaaksrud does not specifically state wherein the step of causing the transfer alignment configuration of the first of the node-enabled autonomous transport vehicle and the second of the node-enabled autonomous transport vehicles comprises the seconding mobile master node aligning a second docking interface disposed on the second of the node-enabled autonomous transport vehicles with a first docking interface disposed on the first of the node- -13-U.S. Application Serial No. 16/351,681 Attorney Docket No. 30006-0109US01 Response to Restriction Requirment enabled autonomous transport vehicles as the second mobile master node controls movement of the second of the node-enabled autonomous transport vehicles and remotely controls movement of the first of the node-enabled autonomous transport vehicles through wireless interaction with the first mobile master node.
However, Liang teaches:
wherein the step of causing the transfer alignment configuration of the first of the autonomous transport vehicle and the second of the autonomous transport vehicles comprises the seconding mobile master node aligning a second docking interface disposed on the second of the autonomous transport vehicles with a first docking interface disposed on the first of the node- -13-U.S. Application Serial No. 16/351,681 Attorney Docket No. 30006-0109US01 Response to Restriction Requirment enabled autonomous transport vehicles as the second mobile master node controls movement of the second of the autonomous transport vehicles and remotely controls movement of the first of the autonomous transport vehicles through wireless interaction with the first mobile master node.
(See Fig. 3 and para 0027. Since both vehicles are aligned to transfer the packages, then the first and second docking interfaces on the respective first and second autonomous vehicle are also aligned. Furthermore, the first autonomous transport vehicle is controlled remotely (see para 0023-0024).)

Furthermore, Skaaksrud does not specifically state wherein the second mobile master node is associated with a second of the autonomous transport vehicles.
However, Liang teaches:
the second mobile master node is associated with a second of the autonomous transport vehicles
(See Fig. 3 and para 0027)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Liang into the invention of Skaaksrud to include the second mobile master node is associated with a second of the autonomous transport vehicle since including a second autonomous transport vehicle as a shipping location would create a more robust system, since having any designated shipping location (i.e. such as another autonomous vehicle) would enable efficient routing and delivery of packages transported by autonomous vehicles (para 0001, Liang). Additionally, the claimed invention is merely a combination of old, well known elements such as autonomous package deliveries and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Regarding claim 35,
Skaaksrud discloses a first and a second mobile master node (see Fig. 2), wherein the first mobile master node controls the movement of the first of the node-enabled autonomous transport vehicle (see para 0012).

Skaaksrud does not specifically state wherein the step of causing the transfer alignment configuration of the first of the node-enabled autonomous transport vehicle and the second of the node-enabled autonomous transport vehicles comprises: aligning, by the second mobile master node, a second docking interface disposed on the second of the node-enabled autonomous transport vehicles with a first docking interface disposed on the first of the node-enabled autonomous transport vehicles as the second mobile master node controls movement of the second of the node-enabled autonomous transport vehicles and remotely controls movement of the first of the node-enabled autonomous transport vehicles through wireless interaction with the first mobile master node; and securing the first docking interface to the second docking interface to create the transfer alignment orientation.
	However, Liang teaches:
wherein the step of causing the transfer alignment configuration of the first of the autonomous transport vehicle and the second of the autonomous transport vehicles comprises: aligning, by the second mobile master node, a second docking interface disposed on the second of the autonomous transport vehicles with a first docking interface disposed on the first of the autonomous transport vehicles as the second mobile master node controls movement of the second of the autonomous transport vehicles and remotely controls movement of the first of the autonomous transport vehicles through wireless interaction with the first mobile master node; and securing the first docking interface to the second docking interface to create the transfer alignment orientation.
(See Fig. 3, para 0023-0024, and para 0027.)

Furthermore, Skaaksrud does not specifically state wherein the second mobile master node is associated with a second of the autonomous transport vehicles.
However, Liang teaches:
the second mobile master node is associated with a second of the autonomous transport vehicles
(See Fig. 3 and para 0027)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Liang into the invention of Skaaksrud to include the second mobile master node is associated with a second of the autonomous transport vehicle since including a second autonomous transport vehicle as a shipping location would create a more robust system, since having any designated shipping location (i.e. such as another autonomous vehicle) would enable efficient routing and delivery of packages transported by autonomous vehicles (para 0001, Liang). Additionally, the claimed invention is merely a combination of old, well known elements such as autonomous package deliveries and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.


Regarding claim 36,
Skaaksrud discloses a first and a second mobile master node (see Fig. 2), wherein the first mobile master node controls the movement of the first of the node-enabled autonomous transport vehicle (see para 0012).

Skaaksrud does not specifically state deploying, by the second mobile master node, an object manipulation system on the first of the node-enabled autonomous transport vehicles to initiate control of the at least one item while on the first of the node-enabled autonomous transport vehicles; and moving, by the second mobile master node, the at least one item from the first of the node-enabled autonomous transport vehicles to the second of the node-enabled autonomous transport vehicles using the object manipulation system on the first of the node-enabled autonomous transport vehicles.
	However, Liang teaches:
deploying, by the second mobile master node, an object manipulation system on the first of the autonomous transport vehicles to initiate control of the at least one item while on the first of the autonomous transport vehicles; and moving, by the second mobile master node, the at least one item from the first of the autonomous transport vehicles to the second of the autonomous transport vehicles using the object manipulation system on the first of the autonomous transport vehicles.
(See Fig. 3 and para 0027. Autonomous vehicle 40 uses a robotic arm 41 to control and move an item 38 from the first autonomous vehicle 30 to the second autonomous vehicle 40.)

Furthermore, Skaaksrud does not specifically state wherein the second mobile master node is associated with a second of the autonomous transport vehicles.
However, Liang teaches:
the second mobile master node is associated with a second of the autonomous transport vehicles
(See Fig. 3 and para 0027)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Liang into the invention of Skaaksrud to include the second mobile master node is associated with a second of the autonomous transport vehicle since including a second autonomous transport vehicle as a shipping location would create a more robust system, since having any designated shipping location (i.e. such as another autonomous vehicle) would enable efficient routing and delivery of packages transported by autonomous vehicles (para 0001, Liang). Additionally, the claimed invention is merely a combination of old, well known elements such as autonomous package deliveries and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334. The examiner can normally be reached M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.J.L./
Examiner
Art Unit 3669



/RAMI KHATIB/Primary Examiner, Art Unit 3669